DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 1/6/2022 has been entered.  Claims 1-29 remain pending with claims 13-19 withdrawn as being non-elected. 
Allowable Subject Matter
Claims 1-12 and 20-29 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Re. Cls. 1, 20, 28 and 29, the specific limitations of “a pivotable joint rotatable about a vertical pivot axis and including a fastener joining the first and second segments;...with the fastener being aligned with the vertical pivot axis” in the combination of claim 1, “wherein when the first handle and the second handle are torqued in opposite directions, at least one of the first slip clutch and the second slip clutch slips” in the combination of claim 20, “a display support arm mounted to the display support bar at a mounting position, wherein the mounting position is adjustable relative to the first stand leg in a vertical direction, in a horizontal direction, and about a vertical axis of rotation at the pivotable joint” in the combination of claim 28 and “the support bar comprises an adjustment shaft, wherein rotation of the adjustment shaft adjusts the position of the support bar between the two extreme raised and lowered positions, wherein the first handle comprises a friction engine coupled with the adjustment shaft, the friction engine applying a first amount of friction to the adjustment shaft as the handle adjusts the position of the support bar in an upward direction and applying a second amount of friction to the adjustment shaft as (35’s Fig. 1-3) which is comprised of a first segment and a second segment (see Fig. 3, one surrounding the left 16 and another surrounding the right 16) connected at a pivotable joint (see Fig. 1, where 36’s would rotatably attach 35s to 1).  However, as illustrated by de la Haye in Fig. 1, the pivotable joint would be created by multiple fasteners, since each segment (35) has two lugs (36) that are attached to plate (1) and the lugs (36) would be located on opposing sides of the plate (1).  Therefore, de la Hay does not disclose the segments are rotatably joined at a single vertical pivot axis with a fastener aligned with the vertical pivot axis as now required by claim 1.  Re. Cl. 20, the Examiner has considered Applicant’s arguments regarding the Day and Fitzgibbons references and agrees with the Applicant’s position.  Therefore, the previously held rejection has been withdrawn.  Re. Cls. 28 and 29, in the Non-Final Office Action, the Examiner objected to claims 2 and 24 as including allowable subject matter but being dependent upon a rejected base claim.  Applicant has filed claims 28 and 29 as independent claims which incorporate the subject matter of claims 2 and 24 respectively.  Therefore, they define over the prior art of record.  In summary, Applicant has overcome all of the rejections set forth in the most recent Non-Final Rejection and put the case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-19 directed to invention II as established in the Restriction Requirement dated 11/17/2020, non-elected without traverse.  Accordingly, claims 13-19 have been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632